Case 4:18-cv-00615-ALM Document 583-1 Filed 02/26/20 Page 1 of 3 PagelID #: 28054

& AO 187A (Rev. 7/87)

EXHIBIT AND WITNESS LIST —- CONTINUATION

 

PLAINTIFFS' 2nd WITNESS LIST _ Vs.

CASE NO.

 

 

PLF.
NO.

DEF.
NO.

DATE
OFFERED

MARKED

ADMITTED

DESCRIPTION OF EXHIBITS AND WITNESSES

 

Will call:

 

Verne Meier (huband/ex), Holly Meier Graves, Cindy Meier Roeschen, Sherry Meier (daughters)

 

Bill Crowell (PItf), Dasha Crowell (wife of Bill Crowell); Diane Creel (Pitf), Lynn Creel (PIitf),

 

Jalisa Green (PItf), Mike Swann (fiancee)

 

Yolanda McPherson (PItf),

 

Troy Harvey (PItf), Becky Harvey (wife)

 

Madison Hough (PItf), Govinda Hough (PItf), Jason Hough (PIitf),

 

Sandra Stokes (Pitf), Doug Stokes (Dad), Judith Stokes (Mom)

 

Tiffany Young (PItf), Clint Young (Husband)

 

May Call:

 

Benjamin McPherson (husband McPherson), Sheila Mosley 469-826-8494 (sister McPherson);

 

Sheila Stuman 214-629-7007 (friend of Yolanda McPherson)

 

Mary and Gary Gray 512-629-7242 (Friends of Houghs who knew them before and after) .

 

Kim Schofield 512-504-3389 (Hough tax accountant);

 

Janelle Davis 940-898-2714 (Madison Hough TWU Kinesiology)

 

Dak Rothberg (Diane Creel's son 832-971-9227),

 

Michelle Lasser (called Diane Creel frequently after BHB Incident) 617-823-5433

 

Darin Bass (coworker Creel 832-801-2316)

 

Matthew Hough (bro/son)

 

Dr. Islam and Dr. Chaudry (husband, medical director Mayhill and wife, PCP Meier)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page of Pages

 
Case 4:18-cv-00615-ALM Document 583-1 Filed 02/26/20 Page 2 of 3 PagelID #: 28055
® AO 187A (Rev. 7/87) EXHIBIT AND WITNESS LIST — CONTINUATION

 

CASE NO.

PLAINTIFFS' 2nd WITNESS LIST _ Vs.

 

 

PLF. DEF. DATE

NO. NO. OFFERED MARKED | ADMITTED DESCRIPTION OF EXHIBITS AND WITNESSES

 

Will call:

 

Mark Blotcky

 

Rebecca Busch

 

Mike VanAmburgh

 

Amy Offutt

 

May Call:

 

State Rep. Bill Zedler

 

State Rep. Stephanie Klick

 

Sabahat Faheem

 

Gary Malone

 

Sejal Mehta

 

Jamal Rafique

 

Bianca Mickan

 

Terri Haskett

 

Roni Gonzales

 

Wendell Quinn

 

Jan Arnette

 

Timothy Tom, Quingguo Tao, Harmanpreet Buttar, Yu-po Chang, Angela Yao

 

Michael Brophy

 

Alan Miller, Steve Filton, Mia Meloni

 

Dwight Lacy

 

Coleby Wright

 

Kayshon McKennery

 

CEO or Former CEO of Mayhill

 

Kenneth Chad Ellis

 

Jessica Ferguson, Leah Strittmatter, Stacy Baynham

 

 

Michelle Carson, Ethan Permenter

 

 

 

 

 

 

Page 2 of Pages

 
Case 4:18-cv-00615-ALM Document 583-1 Filed 02/26/20 Page 3 of 3 PagelID #: 28056
® AO 187A (Rev. 7/87) EXHIBIT AND WITNESS LIST — CONTINUATION

 

CASE NO.

PLAINTIFFS' 2nd WITNESS LIST _ Vs.

 

 

PLF. DEF. DATE

NO. NO. OFFERED MARKED | ADMITTED DESCRIPTION OF EXHIBITS AND WITNESSES

 

May Call by Deposition:

 

Rebecca Busch

 

Sabahat Faheem

 

Gary Malone

 

Sejal Mehta

 

Jamal Rafique

 

Bianca Mickan

 

Terri Haskett

 

Roni Gonzales

 

Wendell Quinn

 

Jan Arnette

 

Timothy Tom

 

Quingguo Tao

 

Harmanpreet Buttar

 

Dwight Lacy

 

Coleby Wright

 

Kayshon McKennery

 

Kenneth Chad Ellis

 

Michelle Carson (if deposed)

 

Ethan Permenter (if deposed)

 

Angela Yao

 

Named Plaintiffs if unavailable

 

Darin Bass (if deposed)

 

Sheila Stuman, Mary Gray, Gary Gray, Kim Schofield (if deposed)

 

Janelle Davis, Michelle Lasser, Darin Bass (if deposed)

 

CEO/Former CEO of Mayhill (if deposed)

 

Alan Miller, Steve Filton, and Mia Meloni

 

 

 

 

 

 

 

 

Page of Pages
